—Judgment unanimously affirmed. Memorandum: This matter, previously before the court, was remanded for further proceedings to determine whether the People were ready for trial within the six months’ period after deducting statutorily excludable periods under CPL 30.30 (subd 4) (People v Cook, 63 AD2d 842). Upon remand, County Court determined that the People were ready for trial within the statutory period. We agree. On review we find numerous requests for adjournments by defendant’s counsel, delay caused by change of counsel, and motions on behalf of defendant to be excludable time. Diligent efforts to return defendant from Federal custody permit exclusion of that time (CPL 30.30, subd 4, par [e]). A reasonable period of delay is permitted when defendant is joined for trial with a codefendant as to whom the time for trial has not run and good cause is not shown for granting a severance (CPL 30.30, subd 4, par [d]). Here, although represented by counsel throughout, defendant did not request a severance. After deducting the statutorily excludable periods under CPL 30.30, less than six months is properly chargeable to the People from June 1, 1976 when this criminal action was commenced until July 6, 1977 when defendant concedes that the People were ready for trial (People v Dean, 45 NY2d 651). (Resubmission—appeal from judgment of Erie County Court—attempted arson, fourth degree.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.